 

Exhibit 10.1

 

Amended and Restated

Employment Agreement

 

This Amended and Restated Employment Agreement (this "Agreement") is made and
entered into as of April 3, 2019, to be effective on January 1, 2019 (the
"Effective Date"), by and among Sterling Bancorp, a Delaware corporation (the
"Company"), Sterling National Bank, a national banking association organized and
existing under the laws of the United States of America (the "Bank" and,
together with the Company, "Sterling"), and Jack L. Kopnisky ("Executive").

 

WHEREAS, the Company, the Bank, and Executive are parties to that certain
Employment Agreement dated as of June 20, 2011, and amended as of November 26,
2012, April 3, 2013 and December 8, 2015, respectively (the "Prior Agreement");
and

 

WHEREAS, the Company, the Bank and Executive desire to amend and restate in its
entirety the Prior Agreement to reflect the terms of Executive's continued
employment with the Company and the Bank following the Effective Date.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company, the Bank and Executive hereby
agree as follows:

 

1.            Employment; Board Membership.

 

(a)          Employment. Subject to the terms set forth herein, the Company and
the Bank agree to employ Executive as President and Chief Executive Officer of
the Company and President and Chief Executive Officer of the Bank, and Executive
hereby accepts such employment. As President and Chief Executive Officer of the
Company and the Bank, Executive shall have such authority, perform such duties,
and fulfill such responsibilities commonly incident to such positions, as well
as those that are delegated to Executive by the Board of Directors of the
Company (the "Board") or the Board of Directors of the Bank (the "Bank Board").
While employed, Executive shall report to the Board, and Executive shall devote
his full business time and attention to the business and affairs of the Company
and the Bank and shall use his best efforts to advance the interests of the
Company and the Bank; provided that Executive may engage in outside activities
in accordance with Section 5.

 

(b)          Board Membership. The Company and the Bank, as applicable, shall
nominate Executive for election to the Board or the Bank Board upon any
expiration of Executive's term of membership on the Board or the Bank Board
during the Employment Period (as defined below).

 

2.            Employment Period.

 

(a)          Duration. Executive's period of employment with Sterling under this
Agreement shall begin on the Effective Date and shall continue until December
31, 2021 (or, if a Change in Control (as defined below) occurs prior to such
anniversary, the second anniversary of the date of the Change in Control, if
later), unless terminated prior thereto by either Sterling or Executive in
accordance with Section 6 hereof (such period of employment being the
"Employment Period").

 

   

 

 

(b)          Employment Following Termination of Employment Period. Nothing in
this Agreement shall mandate or prohibit a continuation of Executive's
employment following the expiration of the Employment Period upon such terms and
conditions as the Company, the Bank, and Executive may agree.

 

3.            Compensation.

 

(a)          Base Salary. In consideration for the services performed by
Executive during the Employment Period, effective January 1, 2019, the Bank
shall pay to Executive an annual salary ("Base Salary") of $950,000. The Base
Salary shall be paid in approximately equal installments in accordance with the
Bank's customary payroll practices. Executive's Base Salary shall be reviewed at
least annually during the Employment Period for possible upward adjustment.
Executive's Base Salary shall not be reduced without Executive's consent. The
term Base Salary, as utilized in this Agreement, shall refer to Base Salary as
it may be increased from time to time.

 

(b)          Annual Bonus. For each fiscal year of the Company during the
Employment Period, Executive shall be eligible to participate in the Company’s
Short-Term Incentive Plan (or any successor thereto) (the “Annual Bonus Plan”).
Executive’s target bonus under the Annual Bonus Plan shall be determined
annually as of December 31 by the Compensation Committee of the Company Board.
As of the date of this Agreement, the Employee's target annual bonus under the
Annual Bonus Plan shall be equal to one hundred percent (100%) of Employee’s
Base Salary (the “Target Bonus”). The actual amount of Executive’s annual bonus
shall depend upon the achievement of performance goals established by the
Compensation Committee of the Company Board, with the actual bonus to be
determined by the Compensation Committee of the Company Board. The terms and
conditions of the Annual Bonus Plan and the payments to Executive thereunder
shall be applied on a basis not less favorable to Executive than to other
similarly situated senior executives of Sterling generally. The Compensation
Committee of the Company Board shall periodically review Executive’s Target
Bonus percentage and may in its discretion increase Executive’s annual bonus
opportunity. The term Target Bonus, as utilized in this Agreement, shall refer
to the Target Bonus as it may be increased. Annual bonuses awarded to Executive
under the Annual Bonus Plan are referred to herein as “Annual Bonuses.” The
payment of any such Annual Bonus shall be subject to all the terms and
conditions of the applicable Annual Bonus Plan.

 

(c)          Long-Term Compensation. During the Employment Period, Executive
shall be eligible to participate in any equity and/or other long-term
compensation programs established by the Company from time to time for senior
executive officers on a basis consistent with Executive's status as President
and Chief Executive Officer of the Company and the Bank. Executive's target
annual equity award opportunity shall be determined by the Compensation
Committee of the Board and shall be no less favorable than the target equity
award opportunity available to other similarly situated senior executives of
Sterling generally, with the actual award to be determined by the Compensation
Committee of the Board on a basis not less favorable to Executive than to other
similarly situated senior executives of Sterling generally. As of the date of
this Agreement, the Employee's target equity award opportunity shall be equal to
two hundred twenty (220%) percent of Employee’s Base Salary.

 

 -2- 

 

  

(d)          Employee Benefit Plans; Paid Time Off.

 

(i)          Benefit Plans. During the Employment Period, Executive shall be an
employee of the Company and the Bank, and shall be entitled to participate, on
terms and conditions not less favorable to Executive than other similarly
situated senior executives of Sterling generally, in Sterling's
(A) tax-qualified defined contribution retirement plans (currently, Sterling's
401(k) and Profit Sharing Plan); (B) group life (equal to two (2) times
Executive’s Base Salary, health and disability insurance plans (Long Term
Disability coverage of $22,500 monthly), supplemental life insurance and
supplemental long-term disability; and (C) other employee benefit plans and
programs and perquisites in accordance with Sterling's customary practices with
respect to other similarly situated senior executives of Sterling generally;
provided that Executive's participation shall be subject to the terms of such
plans and programs (including being a member of the class of employees eligible
to commence participation in the plan or program); and provided, further, that
nothing herein shall limit Sterling's right to amend or terminate any such plans
or programs.

 

(ii)         Paid Time Off. Executive shall be entitled to five (5) weeks of
paid vacation time each year during the Employment Period (measured on a fiscal
or calendar year basis, in accordance with Sterling's usual practices), as well
as sick leave, holidays and other paid absences in accordance with Sterling's
policies and procedures for senior executives. Any unused paid time off during
an annual period may be carried forward into the following year to the extent
permitted under Sterling's policies and procedures and Executive shall be
compensated for any unused paid time off to the extent provided for under
Sterling's policies and procedures as applicable to other similarly situated
senior executives of Sterling generally.

 

(e)          Expenses. The Bank shall reimburse Executive for Executive's
ordinary and necessary business expenses and travel and entertainment expenses
incurred in connection with the performance of Executive's duties under this
Agreement upon presentation to the Bank of an itemized account of such expenses
in such form as the Bank may reasonably require.

 

4.            Principal Place of Employment.

 

Executive's principal place of employment during the Employment Period shall be
at the Company's principal executive offices or at such other location upon
which the Company and Executive may mutually agree, and subject to travel to
such other locations as shall be necessary to fulfill the employment duties.

 

 -3- 

 

  

5.            Outside Activities and Board Memberships.

 

During the Employment Period, Executive shall not provide services on behalf of
any financial institution or other entity or business that competes with the
Company, the Bank or any of their affiliates (each, a "competitive business"),
or any subsidiary or affiliate of any such competitive business, as an employee,
consultant, independent contractor, agent, sole proprietor, partner, joint
venturer, corporate officer or director; nor shall Executive acquire, by reason
of purchase during the Employment Period, the ownership of more than five
percent (5%) of the outstanding equity interest in any such competitive
business. In addition, during the Employment Period, Executive shall not,
directly or indirectly, acquire a beneficial interest, or engage in any joint
venture in real estate with Sterling. Subject to the foregoing, Executive may
serve on boards of directors of unaffiliated corporations, subject to approval
by the Board, which shall not be unreasonably withheld, and boards of directors
of not-for-profit organizations and trade associations, subject to approval by
the Company in accordance with Sterling's policies and procedures. Except as
specifically set forth herein, Executive may engage in personal business and
investment activities, including real estate investments and personal
investments in the stocks, securities and obligations of other financial
institutions (or their holding companies). Notwithstanding the foregoing, in no
event shall Executive's outside activities, services, personal business and
investments materially interfere with the performance of Executive's duties
under this Agreement. Nothing in this Section 5 shall limit any of Executive's
obligations under Section 9 hereof.

 

6.            Termination of Employment.

 

(a)          Termination by Sterling Without Cause.

 

(i)          Sterling shall have the right to terminate Executive's employment
at any time during the Employment Period without Cause by giving notice to
Executive as described in Section 6(f). For sake of clarity, neither termination
of Executive's employment pursuant to Section 6(e) nor upon or after expiration
of the Employment Period shall constitute a termination without Cause for
purposes of this Section 6.

 

(ii)         In the event that Sterling terminates Executive's employment during
the Employment Period without Cause:

 

(A)         Sterling shall pay or provide to Executive any Accrued Obligations;

 

(B)         Subject to Section 6(g), Sterling shall pay to Executive within
sixty (60) days following the date of termination a lump sum cash payment (the
"Severance Payment") equal to the product of (i) two (2) and (ii) the sum of
Executive's Base Salary immediately prior to termination of employment and the
amount of Executive's Target Bonus for the fiscal year during which Executive's
termination of employment occurs. Notwithstanding the foregoing, (i) a
multiplier of three (3) (instead of two (2)) shall be used in the preceding
clause (B)(i) if Executive's termination of employment occurs upon or within
twenty-four (24) months following a Change in Control; and (i) Sterling shall
pay to Executive the Executive’s Target Bonus pro-rated for the number of days
which the Executive was employed by the Company or the Bank during the calendar
year in which the Executive’s termination occurred following a Change in
Control;

 

 -4- 

 

 

(C)         Subject to Section 6(g), Sterling shall pay to Executive on a
monthly basis commencing with the first month following Executive's termination
of employment and continuing until the eighteenth (18th) month following
Executive's termination of employment a cash payment (subject to reduction for
applicable withholding taxes) equal to the monthly COBRA premium in effect as of
the date of Executive's termination of employment for the level of coverage in
effect for Executive under Sterling's group health plan (the "COBRA Premium
Payments");

 

(D)         If such termination occurs upon or within twenty-four (24) months
after a Change in Control, then, subject to Section 6(g) and except to the
extent otherwise provided in the applicable award agreements or terms of the
applicable plan(s), all of Executive's then outstanding stock options and other
equity-based awards shall become fully vested (to the extent not previously
vested) on the sixtieth (60th) day after such termination of employment, except
that in the case of any stock options or other equity-based awards the scheduled
vesting of which is, in whole or in part, contingent upon the achievement of one
or more performance goals, such performance goals shall be deemed to be fully
achieved (at "target," to the extent applicable) as of the date of Executive's
termination of employment and such option or other equity-based award shall vest
on a pro rata basis on the sixtieth (60th) day after termination of employment
based on the number of days during the scheduled vesting period during which
Executive was employed relative to the total number of days during the scheduled
vesting period. It is understood and agreed that if Executive's termination of
employment occurs prior to a Change in Control or more than twenty-four (24)
months after a Change in Control, Executive's then outstanding stock options and
other equity compensation awards covering the Company's common stock shall vest
if and to the extent provided in the applicable award agreements and terms of
the applicable plan(s). Any accelerated vesting that occurs pursuant to the
terms of this clause (D) is herein referred to as the "Accelerated Equity
Vesting."

 

(b)          Termination by the Company for Cause. Sterling shall have the right
to terminate Executive's employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(f) hereof. In the
event Executive's employment is terminated for Cause, Sterling's sole obligation
shall be to pay or provide to Executive any Accrued Obligations.

 

(c)          Resignation by Executive without Good Reason. Executive may resign
from employment during the Employment Period without Good Reason at any time by
giving notice to the Bank as described in Section 6(f). In the event Executive
resigns from employment without Good Reason, Sterling's sole obligation shall be
to pay or provide to Executive any Accrued Obligations.

 

(d)          Resignation by Executive for Good Reason. Executive may resign from
employment under this Agreement for Good Reason by giving notice to the Bank as
described in Section 6(f). In the event Executive resigns from employment for
Good Reason, (i) the Bank shall pay or provide to Executive any Accrued
Obligations and (ii) Executive shall, subject to Section 6(g), be entitled to
the Severance Payment, the COBRA Premium Payment and Accelerated Equity Vesting,
if applicable (together, the "Severance Benefits") to the same extent as if
Executive's employment was terminated by Sterling without Cause pursuant to
Section 6(a) as of the date of Executive's termination of employment for Good
Reason.

 

 -5- 

 

  

(e)          Termination by Reason of Death or Disability of Executive.

 

(i)          In the event of Executive's death during the Employment Period,
Sterling's sole obligation shall be to pay to Executive's legal representatives
any Accrued Obligations.

 

(ii)         Sterling shall be entitled to terminate Executive's employment due
to Executive's Disability. If Executive's employment hereunder is terminated due
to Executive's Disability, Sterling's sole obligation shall be to pay or provide
to Executive any Accrued Obligations.

 

(f)           Notice; Effective Date of Termination. Notice of termination of
employment under this Agreement shall be communicated by or to Executive (on one
hand) or Sterling (on the other hand) in writing in accordance with Section 14.
Termination of Executive's employment pursuant to this Agreement shall be
effective on the earliest of:

 

(i)          immediately after Sterling gives notice to Executive of Executive's
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;

 

(ii)         immediately upon approval by the Board of termination of
Executive's employment for Cause;

 

(iii)        immediately upon Executive's death;

 

(iv)        in the case of termination by reason of Executive's Disability, the
date on which Executive is determined to be permanently disabled for purposes of
Sterling's long-term disability plan or policy that covers Executive; or

 

(v)         thirty (30) days after Executive gives written notice to Sterling of
Executive's resignation from employment under this Agreement (including for Good
Reason), provided that the Company or the Bank may set an earlier termination
date at any time prior to the date of termination of employment, in which case
Executive's resignation shall be effective as of such other date.

 

(g)          General Release of Claims. Executive shall not be entitled to any
of the Severance Benefits pursuant to Sections 6(a) or 6(d) unless (i) Executive
has executed and delivered to the Company a general release of claims (in the
form attached hereto as Exhibit A) (the "Release") and (ii) such Release has
become irrevocable under the Age Discrimination in Employment Act not later than
fifty-six (56) days after the date of Executive's termination of employment
hereunder. Executive's entitlement to the Severance Benefits is further
conditioned upon Executive returning to Sterling all property of Sterling within
seven (7) days following the date of Executive's termination of employment with
Sterling and complying with the terms of Sections 8, 9(a) and 9(b) hereof,
subject to written notice by the Bank and a reasonable opportunity for Executive
to cure, if subject to cure. Sterling shall deliver to Executive a copy of the
Release not later than three (3) days after Executive's termination of
employment hereunder pursuant to Section 6(a) or 6(d) hereof. In the event that
the fifty-six (56) day period referenced above begins and ends in different
taxable years of Executive, any payments or benefits under this Agreement that
constitute nonqualified deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), and the payment or settlement of
which is conditioned on the effectiveness of the Release shall be paid in the
later taxable year.

 

 -6- 

 

 

(h)          No Other Severance Benefits. Executive acknowledges and agrees the
Severance Benefits are in lieu of, and not in addition to, any payments and/or
benefits to which Executive may otherwise be entitled under any severance plan,
policy or program of Sterling.

 

(i)           Payment of Obligations. Notwithstanding anything to the contrary
herein, any payment obligation of the Bank under this Agreement may be satisfied
in whole or in part by payment by the Company, the Bank or any affiliate, and
any such payment shall, for purposes of this Agreement, be treated as if made by
the Bank.

 

(j)           Resignation from Positions. Upon termination of Executive's
employment for any reason, Executive shall promptly (i) resign from all
positions (including, without limitation, any management, officer, or director
position) with Sterling and its affiliates and (ii) relinquish any power of
attorney, signing authority, trust authorization, or bank account signatory
authorization that Executive may hold on behalf of Sterling and its affiliates.
Executive's execution of this Agreement shall be deemed the grant by Executive
to the officers of the Company and the Bank of a limited power of attorney to
sign in Executive's name and on Executive's behalf such documentation as may be
necessary or appropriate for the limited purposes of effectuating such
resignations and relinquishments.

 

(k)          Golden Parachute Limit. Notwithstanding any other provision of this
Agreement, in the event that any portion of the Severance Benefits or any other
payment or benefit received or to be received by Executive in connection with a
"change in ownership or control" (within the meaning of Section 280G of the
Code) of the Company occurring following the Effective Date (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the "Total Benefits") would be subject to the excise tax imposed
under Section 4999 of the Code (the "Excise Tax"), the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax; provided, however, that no such reduction in the
Total Benefits shall be made if by not making such reduction, Executive's
Retained Amount (as hereinafter defined) would be greater than Executive's
Retained Amount if the Total Benefits are so reduced. All determinations
required to be made under this Section 6(k) shall be made by tax counsel or a
nationally recognized certified public accounting firm or other professional
organization that is a certified public accounting firm recognized as an expert
in determinations and calculations for purposes of Section 280G of the Code
selected by the Company prior to a Change in Control and reasonably acceptable
to Executive ("Tax Counsel"), which determinations shall be conclusive and
binding on Executive and the Company absent manifest error. All fees and
expenses of Tax Counsel shall be borne solely by the Company. Prior to any
reduction in Executive's Total Benefits pursuant to this Section 6(k), Tax
Counsel shall provide Executive and the Company with a report setting forth its
calculations and containing related supporting information. In the event any
such reduction is required, the Total Benefits shall be reduced in the following
order: (i) the COBRA Premium Payments, (ii) the Severance Payment, (iii) any
other portion of the Total Benefits that are not subject to Section 409A of the
Code (other than Total Benefits resulting from any accelerated vesting of equity
awards), (iv) Total Benefits that are subject to Section 409A of the Code in
reverse order of payment, and (v) Total Benefits that are not subject to Section
409A and arise from any accelerated vesting of equity awards. The parties hereby
elect to use the applicable federal rate that is in effect on the date this
Agreement is entered into for purposes of determining the present value of any
payments provided for hereunder for purposes of Section 280G of the Code.
"Retained Amount" shall mean the present value (as determined in accordance with
Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the Total Benefits net
of all federal, state and local taxes imposed on Executive with respect thereto.
In connection with making determinations under this Section 6(k), Tax Counsel
shall take into account the value of any reasonable compensation for services to
be rendered by Executive before or after the Change in Control, including any
noncompetition provisions that may apply to Executive, and Sterling shall
cooperate in the valuation of any such services, including any noncompetition
provisions.

 

 -7- 

 

 

7.            Certain Definitions.

 

(a)          "Accrued Obligations" means (i) any accrued and unpaid Base Salary
of Executive through the date of termination of employment, payable pursuant to
the Bank's standard payroll policies, (ii) with respect to any termination
without Cause and any resignation for Good Reason, any earned and unpaid bonus
of Executive under the Annual Bonus Plan for any completed fiscal year prior to
the date of termination of employment, (iii) any compensation and benefits to
the extent payable to Executive based on Executive's participation in any
compensation or benefit plan, program or arrangement of Sterling through the
date of termination of employment, payable in accordance with the terms of such
plan, program or arrangement, and (iv) any expense reimbursement to which
Executive is entitled under Sterling's standard expense reimbursement policy (as
applicable) and Sections 3(e) and 10 hereof.

 

(b)          "Cause" means Executive's failure or refusal to substantially
perform Executive's duties hereunder, personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, breach of the
Bank's Code of Ethics, material violation of the Sarbanes-Oxley requirements for
officers of public companies that in the reasonable opinion of the Board will
likely cause substantial financial harm or substantial injury to the reputation
of the Company or the Bank, willfully engaging in actions that in the reasonable
opinion of the Board will likely cause substantial financial harm or substantial
injury to the business reputation of the Company or the Bank, willful violation
of any law, rule or regulation (other than routine traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement. The cessation of employment of Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, Executive is guilty of the conduct described in first
sentence of this Section 7(b), and specifying the particulars thereof in detail.
For purposes hereof, no act or failure to act, on the part of Executive, shall
be considered "willful" unless it is done, or omitted to be done, by Executive
in bad faith or without reasonable belief that Executive's action or omission
was in the best interests of the Company and the Bank. Any act, or failure to
act, based upon the direction of the Board or the Bank Board based upon the
advice of counsel for the Company or the Bank shall be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company or the Bank.

 

 -8- 

 

  

(c)          "Change in Control" means the occurrence of any of the following
with respect to the Company occurring after the Effective Date:

 

(i)          any "person" (as the term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")), other
than any employee benefit plan of Sterling or any affiliate, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of Company's outstanding securities;
or

 

(ii)         individuals who constitute the Board on the date hereof (the
"Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's stockholders was approved by the Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (ii), considered
as though such person were a member of the Incumbent Board; or

 

(iii)        the Company consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Company (a "Fundamental
Transaction") with any other corporation, other than a Fundamental Transaction
that results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power immediately after such Fundamental
Transaction of (A) the Company's outstanding securities, (B) the surviving
entity's outstanding securities, or (C) in the case of a division, the
outstanding securities of each entity resulting from the division; or

 

(iv)        the shareholders of the Company approve a plan of complete
liquidation or winding up of the Company; or

 

(v)         the consummation of an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company's or the Bank's assets.

 

(d)          "Disability" means that Executive is deemed disabled for purposes
of Sterling's long-term disability plan or policy that covers Executive.

 

(e)          "Good Reason" means the occurrence of any of the following events
(without Executive's consent):

 

(i)          a material reduction of any element of the compensation and
benefits required to be provided to Executive in accordance with any of the
provisions of Section 3;

 

(ii)         a material adverse change in Executive's functions, duties or
responsibilities with the Company and the Bank, which change would cause
Executive's position to become one of materially lesser responsibility,
importance or scope;

 

 -9- 

 

  

(iii)        Sterling requiring Executive to be based at any office or location
other than as provided in Section 4 resulting in an increase in Executive's
commute of fifty (50) miles or more; or

 

(iv)         a material breach of this Agreement by the Company or the Bank.

 

Notwithstanding the foregoing, no such event shall constitute "Good Reason"
unless (A) Executive shall have given written notice of such event to the
Company within ninety (90) days after the initial occurrence thereof, (B) the
Company and the Bank shall have failed to cure the situation within thirty (30)
days following the delivery of such notice (or such longer cure period as may be
agreed upon by the parties), and (C) Executive terminates employment within
thirty (30) days after expiration of such cure period.

 

8.            Confidentiality. In the course of Executive's employment with and
involvement with Sterling and its affiliates, Executive has obtained, or may
obtain, secret or confidential information, knowledge or data concerning
Sterling's and its affiliates' businesses, strategies, operations, clients,
customers, prospects, financial affairs, organizational and personnel matters,
policies, procedures and other nonpublic matters, or concerning those of third
parties. Executive shall hold in a fiduciary capacity for the benefit of
Sterling and its affiliates, all secret or confidential information, knowledge
or data relating to Sterling or any of its affiliated companies, and their
respective businesses, which shall have been obtained by Executive during
Executive's employment by Sterling or any of its affiliates and which shall not
be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement). All records,
files, memoranda, reports, customer lists, documents and the like (whether in
paper or electronic format) that Executive has used or prepared during
Executive's employment shall remain the sole property of Sterling and shall be
promptly returned to Sterling's premises upon any termination of employment.
After termination of Executive's services with Sterling, Executive shall not,
without the prior written consent of the Bank or as may otherwise be required by
law or legal process, communicate or divulge any such information, knowledge or
data to anyone other than the Bank and those designated by it. The
confidentiality provision contained herein is in addition to and not in
limitation of Executive's duties as an officer and director under applicable
law. For purposes of this Section 8 and Section 9, references to the Company,
the Bank, Sterling and their affiliates shall include their predecessor and any
successor entities.

 

9.            Nonsolicitation; Noncompetition; Post-Termination Cooperation.

 

(a)          Executive hereby covenants and agrees that, while employed and for
a period of twelve (12) months following his termination of employment with
Sterling for any reason, Executive shall not, without the prior written consent
of the Bank, either directly or indirectly, (i) induce or attempt to induce any
employee or independent contractor of the Company, the Bank or any of their
respective affiliates to leave the Company, the Bank or any such affiliate,
(ii) hire any person who was an employee or independent contractor of the
Company, the Bank or any of their respective affiliates until six (6) months
after such individual's relationship with the Company, the Bank or such
affiliate has been terminated, (iii) induce or attempt to induce any client,
customer or other business relation (whether (A) current, (B) former, within the
six (6) months after such relationship has been terminated or (C) prospective,
provided that there are demonstrable efforts or plans to establish such
relationship) of the Company, the Bank or any of their respective affiliates to
cease doing business or to reduce the amount of business which any client,
customer or other business relation has customarily done or contemplates doing
with the Company, the Bank or any such affiliate, whether or not the
relationship between the Company, the Bank or any such affiliate and such
client, customer or other business relation was originally established, in whole
or in part, through Executive's efforts, or in any way interfere with the
relationship between any such client, customer or business relation, on the one
hand, and the Company, the Bank or any such affiliate, on the other hand.

 

 -10- 

 

  

(b)          Executive acknowledges that, in the course of Executive's
employment with the Company, the Bank and their respective affiliates (including
their predecessor and any successor entities), Executive has become familiar, or
will become familiar, with the Company's, the Bank's and their respective
affiliates' trade secrets and with other confidential information, knowledge or
data concerning the Company, the Bank, their respective affiliates and their
respective predecessors, and that Executive's services have been and will be of
special, unique and extraordinary value to the Company, the Bank and their
respective affiliates. Therefore, Executive agrees that, while employed and for
a period of twelve (12) months following his termination of employment with
Sterling for any reason (the "Noncompetition Period"), Executive shall not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, director consultant, independent contractor or otherwise, and
whether or not for compensation) or render services in any capacity to a
Competing Business (as defined below), in any locale of any country in which the
Company, the Bank or any of their respective affiliates conducts business;
provided, however, that the restriction set forth in this Section 9(b) shall not
apply if Executive's employment is terminated following a Change in Control. For
purposes of this Agreement, a "Competing Business" shall mean any person, firm,
corporation or other entity, in whatever form, engaged in the business in which
the Company, the Bank and their respective affiliates engage, including the sale
or servicing of banking and financial products and services, including business
and consumer lending, asset-based financing, residential mortgage warehouse
funding, factoring/accounts receivable management services, equipment financing,
commercial and residential mortgage lending and brokerage, deposit services
(including municipal deposit services) and trade financing, sale of annuities,
life and health insurance products, title insurance services, real estate
investment trusts and investment advisory services. Nothing herein shall
prohibit Executive from being a passive owner of not more than five percent (5%)
of the outstanding equity interest in any entity which is publicly traded, so
long as Executive has no active participation in the business of such entity.

 

(c)          Executive hereby agrees that prior to accepting employment with any
other person or entity during the Noncompetition Period, Executive shall provide
such prospective employer with written notice of this Section 9, with a copy of
such notice delivered promptly to the Bank.

 

(d)          During the Employment Period and following the cessation of
Executive's employment for any reason, Executive shall, upon reasonable notice,
(i) furnish such information and assistance to the Company, the Bank and/or
their respective affiliates, as may reasonably be requested by the Company, the
Bank or such affiliates, with respect to any matter, project, initiative or
effort for which Executive is or was responsible or has relevant knowledge or
had substantial involvement in while employed by the Company or the Bank under
this Agreement, and (ii) cooperate with the Company, the Bank and their
respective affiliates during the course of all third-party proceedings arising
out of the Company, the Bank and their respective affiliates' business about
which Executive has knowledge or information; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Company, the Bank or any of their
subsidiaries or affiliates.

 

 -11- 

 

 

(e)          Executive acknowledges and agrees that: (i) the purposes of the
foregoing covenants, including without limitation the noncompetition covenant of
Section 9(b), are to protect the goodwill and trade secrets and confidential
information of the Company, the Bank, and their respective affiliates; and
(ii) because of the nature of the business in which the Company, the Bank and
their respective affiliates are engaged, and because of the nature of the trade
secrets and confidential information to which Executive has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company and its affiliates in the event Executive breached any of the covenants
of Section 8 or this Section 9. Executive understands that the covenants may
limit Executive's ability to earn a livelihood in a Competing Business.
Executive acknowledges that the Company would be irreparably injured by a
violation of Section 8 or this Section 9, and that it is impossible to measure
in money the damages that will accrue to the Company by reason of a failure by
Executive to perform any of Executive's obligations under Section 8 or this
Section 9. Accordingly, if the Company or its affiliates institute any action or
proceeding to enforce any of the provisions of Section 8 or this Section 9, to
the extent permitted by applicable law, Executive hereby waives the claim or
defense that the Company or its affiliates have an adequate remedy at law, and
Executive shall not urge in any such action or proceeding the defense that any
such remedy exists at law. Furthermore, in addition to other remedies that may
be available (including, without limitation, termination of the obligation for
the Company and the Bank to pay compensation or benefits hereunder due to
Executive's failure to comply in all material respects with the restrictive
covenants in Section 8, 9(a) or 9(b), subject to written notice by the Bank and
a reasonable opportunity for Executive to cure, if subject to cure), the Company
and its affiliates shall be entitled to specific performance and other
injunctive relief, without the requirement to post a bond. If any of the
covenants set forth in Section 8 or this Section 9 is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such covenant
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability, and the remaining covenants shall
not be affected thereby. Any termination of Executive's services or of this
Agreement shall have no effect on the continuing operation of Section 8 and this
Section 9, which shall survive in accordance with their terms.

 

 -12- 

 

 

10.          Section 409A of the Code.

 

This Agreement is intended to comply with the requirements of Section 409A of
the Code (including the exceptions thereto), to the extent applicable, and the
Company shall administer and interpret this Agreement in accordance with such
requirements. If any provision contained in the Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under this Agreement), this Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, for purposes of
determining Executive's entitlement to payment or receipt of amounts or benefits
that constitute nonqualified deferred compensation within the meaning of
Section 409A of the Code, Executive's employment shall not be deemed to have
terminated unless and until Executive incurs a "separation from service" as
defined in Section 409A of the Code. Reimbursement of any expenses provided for
in this Agreement shall be made promptly upon presentation of documentation in
accordance with Sterling's policies with respect thereto as in effect from time
to time (but in no event later than the end of the calendar year following the
year such expenses were incurred); provided, however, that in no event shall the
amount of expenses eligible for reimbursement hereunder during a calendar year
affect the expenses eligible for reimbursement in any other taxable year.
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code is payable or provided due to a "separation
from service" for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2)
(payments to specified employees upon a separation from service) and Executive
is determined to be a "specified employee" (as determined under Treas. Reg.
§ 1.409A-1(i) and related Company procedures), such payment shall, to the extent
necessary to comply with the requirements of Section 409A of the Code, be made
on the date that is six (6) months after the date of Executive's separation from
service (or, if earlier, the date of Executive's death). Any installment
payments that are delayed pursuant to this Section 10 shall be accumulated and
paid in a lump sum on the first day of the seventh month following the date of
Executive's separation from service (or, if earlier, upon Executive's death) and
the remaining installment payments shall begin on such date in accordance with
the schedule provided in this Agreement. The Severance Benefits are intended not
to constitute deferred compensation subject to Section 409A of the Code to the
extent such Severance Benefits are covered by (a) the "short-term deferral
exception" set forth in Treas. Reg. § 1.409A-1(b)(4), (b) the "two times
severance exception" set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or (c) the
"limited payments exception" set forth in Treas. Reg. § 1.409A-1(b)(9)(v)(D).
The short-term deferral exception, the two times severance exception and the
limited payments exception shall be applied to the Severance Benefits in order
of payment in such manner as results in the maximum exclusion of such Severance
Payments from treatment as deferred compensation under Section 409A of the Code.
Each installment of the Severance Benefits and any other payment or benefits
that constitute nonqualified deferred compensation within the meaning of
Section 409A of the Code shall be deemed to be a separate payment for purposes
of Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.

 

11.          Additional Termination and Suspension Provisions.

 

(a)          If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act, as amended (12
U.S.C. §§ 1818(e)(3) and (g)(1)), all obligations of the Company and the Bank
under this Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Company and the Bank may in their discretion (but subject in all events to the
requirements of Code Section 409A), (i) pay Executive all of the compensation
withheld while the Company's and the Bank's obligations under this Agreement
were suspended and (ii) reinstate (in whole) any of the Company's and the Bank's
obligations which were suspended, and in exercising such discretion, the Company
and the Bank shall consider the facts and make a decision promptly following
such dismissal of charges and act in good faith in deciding whether to pay any
withheld compensation to Executive and to reinstate any suspended obligations of
the Company and the Bank.

 

 -13- 

 

  

(b)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, as amended (12
U.S.C. §§ 1818 (e)(4) or (g)(1)), all obligations of the Company and the Bank
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the parties shall not be affected.

 

(c)          If the Bank is in default, as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1813 (x)(1)), all
obligations of the Company and the Bank under this Agreement shall terminate as
of the date of default, but this provision shall not affect any vested rights of
the parties.

 

(d)          All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the OCC or other applicable banking
regulator (the "Regulator"), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, as amended; or (ii) by the
Regulator, at the time the Regulator approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
Regulator to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

 

(e)          If any regulation applicable to the Company or the Bank shall
hereafter be adopted, amended or modified or if any new regulation applicable to
the Company or the Bank and effective after the date of this Agreement:

 

(i)          shall require the inclusion in this Agreement of a provision not
presently included in this Agreement, then the foregoing provisions of this
Section shall be deemed amended to the extent necessary to give effect in this
Agreement to any such amended, modified or new regulation; and

 

(ii)         shall permit the exclusion of a limitation in this Agreement on the
payment to Executive of an amount or benefit provided for presently in this
Agreement, then the foregoing provisions of this Section shall be deemed amended
to the extent permissible to exclude from this Agreement any such limitation
previously required to be included in this Agreement by a regulation prior to
its amendment, modification or repeal.

 

12.          Arbitration. Any dispute or controversy arising out of, under, in
connection with, or relating to this Agreement or any amendment hereof shall be
submitted to binding arbitration before one arbitrator in New York County, New
York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association for expedited arbitration, and any judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

 -14- 

 

 

13.          Indemnification and Insurance.

 

(a)          To the extent that Sterling provides its senior executive officers
with coverage under a directors' and officers' liability insurance policy,
Sterling shall provide such coverage to Executive on substantially the same
basis. Sterling shall indemnify Executive (and Executive's heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and liabilities reasonably incurred by Executive in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of Executive's having been an officer of the Company or the Bank (whether
or not Executive continues to be an officer at the time of incurring such
expenses or liabilities and for a period of six years following Executive's
termination of employment with Sterling), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements (such settlements must be approved by the
Board). Any such indemnification shall be made consistent with Regulations and
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.

 

(b)          Notwithstanding the foregoing, no indemnification shall be made by
the Bank unless the Bank gives the Regulator, to the extent required, at least
sixty (60) days' notice of its intention to make such indemnification. Such
notice shall state the facts on which the action arose, the terms of any
settlement, and any disposition of the action by a court. Such notice, a copy
thereof, and a certified copy of the resolution containing the required
determination by the Board shall be sent to the Regulator, to the extent
required. The notice period for any such notice shall run from the date of such
receipt. No such indemnification shall be made if the Regulator advises the Bank
in writing within such notice period of its objection thereto.

 

14.          Notices. The persons or addresses to which mailings or deliveries
shall be made may change from time to time by notice given pursuant to the
provisions of this Section. Any notice or other communication given pursuant to
the provisions of this Section shall be deemed to have been given (a) if sent by
messenger, upon personal delivery to the party to whom the notice is directed;
(b) if sent by reputable overnight courier, one business day after delivery to
such courier; (c) if sent by facsimile, upon electronic or telephonic
confirmation of receipt from the receiving facsimile machine; and (d) if sent by
mail, three business days following deposit in the United States mail, properly
addressed, postage prepaid, certified or registered mail with return receipt
requested. All notices required or permitted to be given hereunder shall be
addressed as follows:

 

If to Executive: Jack L. Kopnisky   At the address most recently on the books
and records of the Bank.     If to the Company or the Bank: Sterling Bancorp or
Sterling Bank, as applicable   400 Rella Boulevard   Montebello, New York 10901
  Attention:  Board of Directors

 

15.          Amendment. No modifications of this Agreement shall be valid unless
made in writing and signed by the parties hereto.

 

 -15- 

 

 

16.          Miscellaneous.

 

(a)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon Executive, his legal representatives and estate and
intestate distributees, and the Company and the Bank, their successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of the Company or the Bank, as
applicable, may be sold or otherwise transferred. Any such successor of the
Company or the Bank shall be deemed to have assumed this Agreement and to have
become obligated hereunder to the same extent as the Company or the Bank, as
applicable, and Executive's obligations hereunder shall continue in favor of
such successor.

 

(b)          Severability. A determination that any provision of this Agreement
is invalid or unenforceable shall not affect the validity or enforceability of
any other provision hereof.

 

(c)          Waiver. Failure to insist upon strict compliance with any terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

(d)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

(e)          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
reference to conflicts of law principles, except to the extent governed by
federal law in which case federal law shall govern. Any payments made to
Executive pursuant to this Agreement or otherwise are subject to all applicable
banking laws and regulations, including, without limitation, 12 U.S.C. § 1828(k)
and any regulations promulgated thereunder.

 

(f)           Withholding. The Company and the Bank may withhold from any
amounts payable to Executive hereunder all federal, state, city or other taxes
that the Company or the Bank may reasonably determine are required to be
withheld pursuant to any applicable law or regulation (it being understood, that
Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).

 

(g)          Headings and Construction. The headings of sections in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning of any Section. Any reference to a Section number shall refer to a
Section of this Agreement, unless otherwise specified.

 

 -16- 

 

  

(h)          Entire Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and supersedes in its
entirety any and all prior agreements, understandings or representations
relating to the subject matter hereof, including, without limitation, the Prior
Agreement, which shall terminate as of the Effective Date.

 

[Signature Page Follows]

 

 -17- 

 

 

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and Executive has hereunto set his hand, all as of the Effective Date
specified above.

 

  STERLING BANCORP

 

  By: /s/ Richard O’Toole     Name: Richard O’Toole     Title: Chairman of the
Board of Directors

 

  STERLING NATIONAL BANK

 

  By: /s/ Richard O’Toole     Name: Richard O’Toole     Title: Chairman of the
Board of Directors

 

  EXECUTIVE       /s/ Jack L. Kopnisky   Jack L. Kopnisky

 

   

 

 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (hereinafter "Agreement") is made and entered into on the
[__] day of [_______], 20[__] by and between Sterling Bancorp (the "Company")
and Jack L. Kopnisky ("Executive").

 

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of April 3, 2019 (the "Employment Agreement"), pursuant to which Executive is
eligible, subject to the terms and conditions set forth in the Employment
Agreement, to receive certain compensation and benefits in connection with
certain terminations of Executive's services to the Company.

 

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 6 of the Employment Agreement to
Executive and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:

 

1.           In exchange for the consideration referenced above, Executive
hereby completely, irrevocably, and unconditionally releases and forever
discharges the Company, and any of its predecessor or affiliated companies, and
each and all of their officers, agents, directors, supervisors, employees,
representatives, and their successors and assigns, and all persons acting by,
through, under, for, or in concert with them, or any of them, in any and all of
their capacities (hereinafter individually or collectively, the "Released
Parties"), from any and all charges, complaints, claims, and liabilities of any
kind or nature whatsoever, known or unknown, suspected or unsuspected
(hereinafter referred to as "claim" or "claims") which Executive at any time
heretofore had or claimed to have or which Executive may have or claim to have
regarding events that have occurred as of the Effective Date of this Agreement,
including, without limitation, those based on: any employee welfare benefit or
pension plan governed by the Employee Retirement Income Security Act of 1974, as
amended (hereinafter "ERISA") (provided that this release does not extend to any
vested benefits of Executive under Company's pension and welfare benefit plans
as of the date of Executive's termination of services); the Civil Rights Act of
1964, as amended (race, color, religion, sex and national origin discrimination
and harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981)
(discrimination); the Age Discrimination in Employment Act of 1967, as amended
(hereinafter "ADEA"); the Older Workers Benefit Protection Act, as amended; the
Americans With Disabilities Act, as amended (hereinafter "ADA"); § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended (family leave
matters); any other federal, state, or local laws or regulations regarding
employment discrimination or harassment, wages, insurance, leave, privacy or any
other matter; any negligent or intentional tort; any contract, policy or
practice (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Executive may now have or may have had, arising from or in any way
whatsoever connected with Executive's employment, service, or contacts, with the
Company or any other of the Released Parties. Notwithstanding the foregoing, the
released claims do not include, and this Agreement does not release, any: (a)
rights to compensation and benefits provided under Section 6 of the Employment
Agreement; (b) rights to indemnification Executive may have under applicable
law, the bylaws or certificate of incorporation of the Company, any applicable
director and officer liability policy or under the Employment Agreement, as a
result of having served as an officer or director of the Company or any of its
affiliates; and (c) any claims that Executive may not by law release through a
settlement agreement such as this.

 

   

 

  

2.           To the extent permitted by law, Executive agrees that Executive
will not cause or encourage any future legal proceedings to be maintained or
instituted against any of the Released Parties. To the extent permitted by law,
Executive agrees that Executive will not accept any remedy or recovery arising
from any charge filed or proceedings or investigation conducted by the EEOC or
by any state or local human rights or employment rights enforcement agency
relating to any of the matters released in this Agreement.

 

3.           Older Workers Benefit Protection Act /ADEA Waiver:

 

(a)          Executive acknowledges that the Company has advised Executive in
writing to consult with an attorney of Executive's choice before signing this
Agreement, and Executive has been given the opportunity to consult with an
attorney of Executive's choice before signing this Agreement.

 

(b)          Executive acknowledges that Executive has been given the
opportunity to review and consider this Agreement for a full twenty-one days
before signing it, and that, if Executive has signed this Agreement in less than
that time, Executive has done so voluntarily in order to obtain sooner the
benefits of this Agreement.

 

(c)          Executive further acknowledges that Executive may revoke this
Agreement within seven (7) days after signing it, provided that this Agreement
will not become effective until such seven (7) day period has expired. To be
effective, any such revocation must be in writing and delivered to Company's
principal place of business by the close of business on the seventh (7th) day
after signing the Agreement and must expressly state Executive's intention to
revoke this Agreement. Provided that Executive does not timely revoke this
Agreement, the eighth (8th) day following Executive's execution hereof shall be
deemed the "Effective Date" of this Agreement.

 

(d)          The Parties also agree that the release provided by Executive in
this Agreement does not include a release for claims under the ADEA arising
after the date Executive signs this Agreement.

 

4.           Executive shall promptly turn over to the Company any and all
documents, files, computer records, or other materials belonging to, or
containing confidential or proprietary information obtained from, the Company
that are in Executive's possession, custody, or control, including any such
materials that may be at Executive's home.

 

5.           This Agreement shall not in any way be construed as an admission by
the Company of any acts of unlawful conduct, wrongdoing or discrimination
against Executive, and the Company specifically disclaims any liability to
Executive on the part of itself, its employees, and its agents.

 

   

 

  

6.           This Agreement cannot be amended, modified, or supplemented in any
respect except by written agreement entered into and signed by the parties
hereto.

 

7.           The Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the principles of conflict
of laws.

 

8.           Executive hereby acknowledges that Executive has read and
understands the terms of this Agreement and that Executive signs it voluntarily
and without coercion. Executive further acknowledges that Executive was given an
opportunity to consider and review this Agreement and the waivers contained in
this Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

 

9.           The Agreement may be signed in counterparts, and each counterpart
shall be considered an original for all purposes.

 

   

 

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date first written above.

 

      Jack L. Kopnisky

 

  STERLING BANCORP         By:                                 Name:     Title:
        STERLING NATIONAL BANK         By:            Name:     Title:

 



   

